Order entered February 15, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00026-CR

                       JOHN MICHAEL SATTERWHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 30137-422

                                            ORDER
       The Court GRANTS appellant’s February 11, 2013 motion to substitute counsel. Dennis

Jones is substituted for Joseph Russell as appellant’s counsel of record.

       We DIRECT the Clerk to send all correspondence to Dennis Jones, 201 W. Mulberry,

Kaufman, Texas 75142; telephone: (972) 962-8800; facsimile: (972) 962-3733.


                                                       /s/   LANA MYERS
                                                             JUSTICE